DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 06/18/2021 has been entered and fully considered by the examiner.
Claims 1, 3, 4, 6, 10, and 11 have been amended. Claims 1-18 are currently pending in the application with claim 1 being the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 17 are rejected under 35 U.S.C. 103 as being obvious over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Newman et al. (U.S. Patent No. 4676253) hereinafter “Newman”.
Regarding claim 1, Nobuyuki discloses a medical image diagnosis apparatus [see claim 1 and [0019] of Nobuyuki] comprising processing circuitry [signal processing system 7; see [0019] and [0025] of Nobuyuki] configured:
[see [0030]-[0035] of Nobuyuki disclosing deriving a regression relationship (see [0035] in particular disclosing using average values of the Trr ) between various timings of the heart beat during the systole, and diastole of the subject]
to derive a start time of a data acquisition in a synchronization imaging performed in synchronization with heartbeats of a heart of the subject, by using the derived regression model and electrocardiographic information of the subject obtained during an image taking process [see [0036]-0039] disclosing using the formula achieved in [0034] and the average values measured such as average of Trr to deriving a data acquisition timing DT (i.e. trigger delay time); see specially last paragraph of [0039]; the examiner notes that the “start of the data acquisition” has been interpreted as the “triggering time” for the system.]; and to control the synchronization imaging so that the data acquisition is performed with the derived start time. [see [0039] of Nobuyuki] 
Nobuyuki does not disclose that the model derived is a regression model and it is derived by performing a regression analysis based on a distribution of values of periods of systole and diastole for each of the heartbeats included in electrocardiograph information acquired from the subject.
Newman, directed towards measuring ECG of the patient and determining a relationship between various elements of the heartbeat [see abstract of Newman] further discloses that the model is a regression model and it is derived by performing a .[see column 5, lines 12-20 and column 7, liens 10-40 disclosing determination of a regression model between various characteristics of the heart beat including periods of systole and diastole]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the model and relationship derived in Nobuyuki and make the model a regression model derived by performing a regression analysis based on a distribution of values of periods of systole and diastole for each of the heartbeats included in the electrocardiograph information acquired from the subject according to the teachings of Newman in order to determine a relationship between various periods of the heartbeat experimentally.[see column 5, lines 15-20 of Newman]
Regarding claim 2, Nobuyuki further discloses that the processing circuitry further derives a data acquisition time period in the synchronization imaging [see [0038]-[0039] disclosing determining the AT (i.e. Acquisition time period of the imaging)], and the processing circuitry controls the synchronization imaging so that the data acquisition is performed for the derived data acquisition time period.[see [0039] of Nobuyuki]  
Regarding claim 3, Nobuyuki further discloses that the processing circuitry configured to derive at least one regression model comprises processing circuitry configured to derived a plurality of  regression models corresponding to multiple states of the heart of the subject.  [see [0039], last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
Regarding claim 4, Nobuyuki further discloses that the relationship is related to a boundary between the periods of the systole and the diastole. [see [0030]; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)]
Regarding claim 5, Nobuyuki further discloses that the boundary is a T-wave in an electrocardiographic waveform.  [see [0030]; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)]
Regarding claim 6, Nobuyuki further discloses that while the synchronization imaging is being performed, the processing circuitry derives the timing of the data acquisition by using the regression model suitable for a state of the heart of the subject.[see [0038]-[0039] of Nobuyuki disclosing that for a specific heart rate (state of the heart) of the subject, the formula is calculated and applied] 
Regarding claim 7, Nobuyuki further discloses that while the synchronization imaging is being performed, the processing circuitry judges a state of the heart of the subject.[see [0039] especially lines 6-8 disclosing that as the synchronization is performed, the heart rate (state of the heart) is being monitored]  
Regarding claim 8, Nobuyuki further discloses that while the synchronization imaging is being performed the processing circuitry corrects the regression model in accordance with a result of judging a state of the heart of the subject. [see [0038]-[0039] disclosing that when the state of the heart (i.e. a specific heart rate of the heart) changes, new values are calculated for the regression relationship]
Regarding claim 17, Nobuyuki further discloses that the processing circuitry selects a template that best matches the electrocardiographic information acquired from the subject, from among a plurality of types of templates on which the regression model is based and further derives the subject-specific regression model on a basis of the selected template.[see [0038]-[0039] of Nobuyuki disclosing that for a specific heart rate (state of the heart) of the subject, the formula is calculated and applied] 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Newman et al. (U.S. Patent No. 4676253) hereinafter “Newman” as applied to claim 1 above, and further in view of Witschey et al. (U.S. Publication No. 2017/0332981) hereinafter “Witschey”.
Regarding claim 9, Nobuyuki as modified by Newman further discloses when the state of the heart of the subject goes into a state outside a range to which the regression model is applicable, the processing circuitry changes the model. [see [0039] of Nobuyuki, last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
Nobuyuki as modified by Newman does not expressly disclose that the processing circuity cancels the data acquisition or discards data acquired by the data acquisition.
[see abstract of Witschey] further discloses that the processing circuitry cancels the data acquisition or discards data acquired by the data acquisition when the heart of the subject goes into a state outside a normal considered range [see [0036] of Witschey discloses that when the heart exhibits arrhythmia (i.e. goes outside normal range), the data associated with that period is discarded)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki as modified by Newman further and make it such that it cancels that data acquisition or discards the data acquired by the data acquisition when the heart of the subject goes into a state outside a range to which the regression model is applicable according to the teachings of Witschey in order to keep the data at high accuracy level [see [0036] of Witschey]
Regarding claim 18, Nobuyuki as modified by Newman further discloses that the processing circuitry derives an interval between a boundary between the systole and the diastole and a predetermined waveform by using the regression model. [see [0030] of Nobuyuki; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)] and when a derived value of the interval is outside a tolerated range, the processing circuitry changes the model. [see [0039], last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
cancels the data acquisition or discards data acquired by the data acquisition.
Witschey, directed towards MRI imaging with consideration of heartrate and gating during the scanning [see abstract of Witschey] further discloses that the processing circuitry cancels the data acquisition or discards data acquired by the data acquisition when the heart of the subject goes into a state outside a normal considered range [see [0036] of Witschey discloses that when the heart exhibits arrhythmia (i.e. goes outside normal range), the data associated with that period is discarded)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki as modified by Newman further and make it such that it cancels that data acquisition or discards the data acquired by the data acquisition when the heart of the subject goes into a state outside a range to which the regression model is applicable according to the teachings of Witschey in order to keep the data at high accuracy level [see [0036] of Witschey]

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Newman et al. (U.S. Patent No. 4676253) hereinafter “Newman” as applied to claim 1 above, and further in view of Roes et al. (“Correction for heart rate variability during 3D whole heart MR coronary angiography”, J. of Mag. Imag. 27:1046-1053 (2008)) hereinafter “Roes”
claims 10 and 11, Nobuyuki as modified by Newman further disclose the processing circuitry of the system determining the timing of the data acquisition by using the regression model [see rejection of claim 1 above] 
Nobuyuki as modified by Newman does not expressly disclose that the processing circuitry determines a stationary phase of the heart of the subject by using data obtained on a stage prior to the synchronization imaging, and the processing circuitry derives the timing of the data acquisition by using the determined stationary phase.
Roes, directed towards imaging the heart using gating by consideration of heart rate variability [see abstract of Roes] discloses that the processing circuitry determines a stationary phase of the heart of the subject by using data obtained on a stage prior to the synchronization imaging [see page 1046-1047 left column, section under materials and methods], and the processing circuitry derives the timing of the data acquisition by using the determined stationary phase [see page 1048, right column, section under “heart rate variability correction” continued in page 1049] 
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki as modified by Newman further and configure it such that it determines a stationary phase of the heart of the subject by using data obtained on a stage prior to the synchronization imaging, and the processing circuitry derives the timing of the data acquisition by using the determined stationary phase and the regression model according to the teachings of Roes in order to more accurately synchronize the imaging with the changes in the heart rate of the subject [see 1047, left column , first paragraph of Roes]
Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Newman et al. (U.S. Patent No. 4676253) hereinafter “Newman”.as applied to claim 1 above, and further in view of Jacquemet et al. (“Evaluation of a subject-specific transfer function based nonlinear QT interval rate-correction method”, Physiol. Meas. 32 (2011) 619-635) hereinafter “Jacquemet”.
Regarding claim 12, Nobuyuki as modified by Newman discloses a regression model as disclosed in claim 1. (see rejection of claim 1 above)
Nobuyuki as modified by Newman however, does not disclose that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in an electrocardiographic waveform.  
Jacquemet, directing towards determination of a regression model between various intervals of a heartbeat [see abstract of Jacquemet] discloses that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in an electrocardiographic waveform.[see section 3.1. principles of QT correction method and secion 4.1 and FIG. 3 disclosing the relationship between QT and RR]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the regression model of Nobuyuki as modified by Newman further and make it such that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in an electrocardiographic waveform according to the teachings of Jacquemet in order to better represent various RR distributions and their relationship to QT intervals [see page 620 of Jacquemet, last two paragraphs of the page]
Regarding claim 14, Nobuyuki as modified by Newman discloses a regression model as disclosed in claim 1. (see rejection of claim 1 above)
 Nobuyuki as modified by Newman does not expressly disclose that the processing circuitry derives the regression model on a basis of the electrocardiographic information in a predetermined time period acquired from the subject by using a Holter electrocardiograph.
Jacquemet further discloses that the processing circuitry derives the regression model on a basis of the electrocardiographic information in a predetermined time period acquired from the subject by using a Holter electrocardiograph. [see page 620, last paragraph of the page, page 621, section under 2.1. clinical protocol and page 633, section 5. Discussion and conclusion, first pargarph]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the regression model of Nobuyuki as modified by Newman further and make the the processing circuitry such that it derives the regression model on a basis of the electrocardiographic information in a predetermined time period acquired from the subject by using a Holter electrocardiograph according to the teachings of Jacquemet in order to better represent various RR distributions and their relationship to QT intervals [see page 620 of Jacquemet, last two paragraphs of the page]
claim 15, Nobuyuki as modified by Newman discloses a regression model as disclosed in claim 1. (see rejection of claim 1 above)
Nobuyuki as modified by Newman does not expressly disclose that the processing circuitry derives a mathematical relationship between an RR interval and QT interval  in considering of subject specific QT/RR hysteresis.
Jacquemet further discloses that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in considering of subject-specific QT/RR hysteresis. [see abstract and page  632, last full paragraph of the page]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the regression model of Nobuyuki as modified by Newman further and make the processing circuitry derive a mathematical function expressing a relationship between an RR interval and a QT interval in considering of subject-specific QT/RR hysteresis according to the teachings of Jacquemet in order to better represent various RR distributions and their relationship to QT intervals [see page 620 of Jacquemet, last two paragraphs of the page].

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Newman et al. (U.S. Patent No. 4676253) hereinafter “Newman” as applied to claim 1 above and further in view of Shani et al. (U.S. Publication No. 2009/0234239) hereinafter “Shani”.
claim 13, Nobuyuki in view of Newman further discloses that as the regression model, the processing circuitry derives a mathematical relationship between intervals of the heart.[see rejection of claim 1 above]
Nobuyuki in view of Newman however, does not expressly disclose that the mathematical relationship is expressing a TP interval in an electrocardiographic waveform, from a relationship between an RR interval and a PT interval in an electrocardiographic waveform.  
Shani, directed towards deriving relationships between various stages of the heartbeat [see abstract of Shani] discloses that the mathematical relationship is expressing a TP interval in an electrocardiographic waveform, from a relationship between an RR interval and a PT interval in an electrocardiographic waveform [see [0102] FIG. 4 and [0107] of Shani]. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the mathematical relationship of Nobuyuki as modified by Newman and derive a mathematical relationship instead expressing a TP interval in an electrocardiographic waveform, from a relationship between an RR interval and a PT interval in an electrocardiographic waveform according to the teachings of Shani in order to determine the baseline for the heart [see [0102] of Shani]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Newman et al. (U.S. Patent No. 4676253) hereinafter “Newman” and Jacquemet et al. (“Evaluation of a subject-specific transfer function based nonlinear QT interval rate-correction method”, Physiol. Meas. 32 (2011) 619-635) hereinafter “Jacquemet” as applied to claim 15 above, and further in view of Witschey et al. (U.S. Publication No. 2017/0332981) hereinafter “Witschey”.
Regarding claim 16, Nobuyuki as modified by Newman and Jacquemet further discloses that the processing circuitry derives an interval between a boundary between the systole and the diastole and a predetermined waveform by using the regression model. [see [0030] of Nobuyuki; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)] and when difference between a derived value of the interval and an actual measured value of the interval is outside a tolerated range, the processing circuitry changes the model. [see [0039] of Nobuyuki, last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
Nobuyuki as modified by Newman and Jacquemet does not expressly disclose that the processing circuity cancels the data acquisition or discards data acquired by the data acquisition.
Witschey, directed towards MRI imaging with consideration of heartrate and gating during the scanning [see abstract of Witschey] further discloses that the processing circuitry cancels the data acquisition or discards data acquired by the data acquisition when the heart of the subject goes into a state outside a normal considered range [see [0036] of Witschey discloses that when the heart exhibits arrhythmia (i.e. goes outside normal range), the data associated with that period is discarded)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki as modified by Newman and Jacquemet further and make it such that it cancels that data acquisition or discards the data acquired by the data acquisition when the heart of the subject goes into a state outside a range to which the regression model is applicable according to the teachings of Witschey in order to keep the data at high accuracy level [see [0036] of Witschey]

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Marjan Saboktakin/
Examiner, Art Unit 3793



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793